DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10, 15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US2015/0276015 A1).

Regarding to Claim 1, Peterson teaches a crankshaft having (Fig. 2, Part 10)
at least one counterweight that is screwed to the crankshaft (Fig. 2, Part 52, Part 64, Paragraph 27 teaches Part 64 insert through Part 62),
wherein the counterweight has a contact surface at which it contacts a counter-contact surface (Fig. 2, Part 52 would contact with one surface);
 wherein the position of the counterweight at the crankshaft is fixed via at least one positioning element independent of the screw connection (Fig. 7, Part 66, Paragraph 27).

Regarding to Claim 2, Peterson teaches the crankshaft, having at least two screws by means of which the counterweight is screwed to the crankshaft (Fig. 7 shows two Part 62).

Regarding to Claim 4, Peterson teaches the crankshaft, wherein the at least one positioning element is provided spaced apart from the at least one screw connection (Fig. 7, Paragraph 27 teaches Part 66 is where the pin insert.  Part 62 is spaced apart from Part 62).

Regarding to Claim 10, Peterson teaches the crankshaft, wherein the positioning elements are each associated with a screw and/or are further spaced apart from one another than the screws (Fig. 7, since it is unclear the meaning of “associated” in the claimed invention, the examiner considered based on the location of Part 66 and at least one Part 62, the positioning element would be associated with a screw).

Regarding to Claim 15, Peterson teaches the crankshaft, wherein the contact surface is produced by cutting machining of a raw part (Paragraph 26).

Regarding to Claim 18, Peterson teaches a counterweight for a crankshaft in accordance with Claim 1 (Paragraph 25).

Regarding to Claim 19, Peterson teaches an internal combustion engine comprising a crankshaft in accordance with Claim 1 (Paragraph 18).

Regarding to Claim 20, Peterson teaches a machine having an internal combustion engine accordance with Clam 19 (Paragraph 18).

Claims 1, 3-10, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maetani, First embodiment (JP2005140337A, Fig. 4, Fig. 5).

Regarding to Claim 1, Maetani teaches a crankshaft having
at least one counterweight that is screwed to the crankshaft (Fig. 4, Part 8 is a counterweight, Part 1 is a crankshaft, Part 9 is a screw),
wherein the counterweight has a contact surface at which it contacts a counter-contact surface (Fig. 4);
wherein the position of the counterweight at the crankshaft is fixed via at least one positioning element independent of the screw connection (Fig. 4, Part 10).

Regarding to Claim 3, Maetani teaches the crankshaft, wherein the positioning element is at least one positioning pin and an associated positioning cutout in which said positioning pin engages (Fig. 4, Fig. 5).

Regarding to Claim 4, Maetani teaches the crankshaft, wherein the at least one positioning element is provided spaced apart from the at least one screw connection (Fig. 4).

Regarding to Claim 5, Maetani teaches the crankshaft, wherein at least two positioning elements are provided (Fig. 4).

Regarding to Claim 6, Maetani teaches the crankshaft, wherein the positioning pin or pins engage into positioning cutouts that are aligned with one another in the counterweight and in the crankshaft (Fig. 4, Fig. 5).

Regarding to Claim 7, Maetani teaches the crankshaft, wherein a first positioning element is arranged in a center plane of the counterweight extending perpendicular to the axis of the crankshaft and/or in a screw connection plane of the counterweight spanned by the longitudinal axes of two screws (Fig. 4, Fig. 5).

Regarding to Claim 8, Maetani teaches the crankshaft, wherein a second positioning element is arranged axially next to a center plane of the counterweight extending perpendicular to the axis of the crankshaft and/or a screw connection plane of the counterweight spanned by the longitudinal axes of two screws (Fig. 4, Fig. 5).

Regarding to Claim 9, Maetani teaches the crankshaft, wherein the positioning element or elements is/are arranged within the counter-contact surface and/or contact surface (Fig. 4, Fig. 5).

Regarding to Claim 10, Maetani teaches the crankshaft, wherein the positioning elements are each associated with a screw and/or are further spaced apart from one another than the screws (Fig. 4, Fig. 5, since it is unclear the meaning of “associated” in the claimed invention, the examiner considered based on the location of Part 9 and at least one Part 10, Fig. 4 and Fig. 5 would reflect the claimed limitations under the broadest reasonable interpretation).

Regarding to Claim 16, Maetani teaches the crankshaft, wherein the contact surface extends in a plane that extends in parallel with the axis of the crankshaft and/or perpendicular on a center plane of the counterweight extending in an axial direction of the crankshaft (Fig. 4, Fig. 5).

Claims 1, 2, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maetani, Second embodiment (JP2005140337A, Fig. 9, Fig. 10).

Regarding to Claim 1, Maetani teaches a crankshaft having
at least one counterweight that is screwed to the crankshaft (Fig. 9, Part 8’ is a counterweight, Part 1’ is a crankshaft, Part 9’ is a screw),
wherein the counterweight has a contact surface at which it contacts a counter-contact surface (Fig. 9);
wherein the position of the counterweight at the crankshaft is fixed via at least one positioning element independent of the screw connection (Fig. 9, Part 10’).

Regrading to Claim 2, Maetani teaches the crankshaft, having at least two screws by means of which the counterweight is screwed to the crankshaft (Fig. 9).

Regarding to Claim 11, Maetani teaches the crankshaft, wherein the contact surface has at least two mutually separate contact regions that are each associated with one of the two screws (Fig. 9, Fig. 10).

Regarding to Claim 12, Maetani teaches the crankshaft, wherein the contact regions respectively completely surround one of the two screws; and/or wherein the screws are each substantially arranged at the center of one of the contact regions (Fig. 9, Fig. 10).

Regarding to Claim 13, Maetani teaches the crankshaft, wherein the contact regions extend in a common plane and/or are arranged symmetrically with respect to a center plane of the counterweight extending in the axial direction of the crankshaft (Fig. 9, Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maetani, Second embodiment (JP2005140337A, Fig. 9, Fig. 10) in view of Maetani, First embodiment (JP2005140337A, Fig. 4, Fig. 5).

Regarding to Claim 14, Maetani Second embodiment fails to explicitly disclose, but Maetani First embodiment teaches a crankshaft, wherein the positioning elements are respectively associated with one of the contact regions into which the contact surface is divided and are arranged therein [Maetani, Second embodiment teaches the contact regions (Fig. 9), but only teaches one positioning element (Fig. 9, Part 10’).  Maetani, First embodiment teaches a crankshaft and a counterweight is connected with two positioning elements to have a larger thrust force to reduce the vibration of the engine (Fig. 4, Paragraph 22 of the translated version).  Therefore, when applying the teachings of the First embodiment to the Second embodiment, one with ordinary skill in the art would be able to use two positioning in certain locations to reflect the limitations to have a larger thrust force to reduce the vibration of the engine (Paragraph 22 of the translated version).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maetani Second embodiment to incorporate the teachings of Maetani First embodiment to use two positioning in certain locations to reflect the limitations in order to have a larger thrust force to reduce the vibration of the engine (Paragraph 22 of the translated version).

Regarding to Claim 17, Maetani Second embodiment teaches a crankshaft (Fig. 9, Part 1’) having
at least one counterweight (Fig. 9, Part 8’), wherein the counterweight has a contact surface at which it contacts a counter-contact surface of the crankshaft (Fig. 9);
two screws by means of which the counterweight is screwed to the crankshaft (Fig. 9, Part 9’).

two positioning elements that are spaced apart from the screws and by means of which the position of the counterweight at the crankshaft is fixed;
wherein the spacing between the two positioning elements is greater than the spacing between the two screws Maetani, Second embodiment teaches the contact regions (Fig. 9), but only teaches one positioning element (Fig. 9, Part 10’).  Maetani, First embodiment teaches a crankshaft and a counterweight is connected with two positioning elements to have a larger thrust force to reduce the vibration of the engine (Fig. 4, Paragraph 22 of the translated version).  Therefore, when applying the teachings of the First embodiment to the Second embodiment, one with ordinary skill in the art would be able to use two positioning in certain locations to reflect the limitations to have a larger thrust force to reduce the vibration of the engine (Paragraph 22 of the translated version).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maetani Second embodiment to incorporate the teachings of Maetani First embodiment to use two positioning in certain locations to reflect the limitations in order to have a larger thrust force to reduce the vibration of the engine (Paragraph 22 of the translated version).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown (US1803317A) teaches a counterweight of a crankshaft.
Kim (KR20180022303A) teaches a counterweight of a crankshaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747